Plaintiff’s false arrest and imprisonment case was pleaded and presented to the jury in the form of two separate causes of action, fixed by the order of events rather than the unity of the alleged wrong. Defendant’s exception to the submission to the jury of plaintiff’s case in this form was belated and taken after no objection had been made in this respect to the complaint or the charge. However, the total verdict was clearly excessive, and its excessiveness may well have been induced by the fact that the jury assessed damages on each of the two causes of action. Accordingly, the judgment appealed from should be reversed and a new trial granted, with costs to appellant, unless plaintiff shall stipulate to decrease the total verdict to the sum of $2,500, in which event the judgment, as so modified, is affirmed, with costs to plaintiff-respondent. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Botein, JJ.